--------------------------------------------------------------------------------


LOAN AGREEMENT
 
BETWEEN
 
YORK COUNTY INDUSTRIAL DEVELOPMENT AUTHORITY
 
(the "ISSUER")
 
AND
 
THE YORK WATER COMPANY
 
(the "COMPANY")
 
DATED AS OF OCTOBER 1, 2006



950615.7 10/25/06


--------------------------------------------------------------------------------




TABLE OF CONTENTS


ARTICLE I Definitions And Certain Rules Of Interpretation
SECTION 1.1. Definitions.
SECTION 1.2. Certain Rules of Interpretation.


ARTICLE II Representations
SECTION 2.1. Representations and Findings of Issuer.
SECTION 2.2. Representations by the Company.


ARTICLE III The Project
SECTION 3.1. Acquisition and Construction.
SECTION 3.2. Construction Fund.
SECTION 3.3. Establishment of Completion Date.


ARTICLE IV Loan And Repayment; Operation Of Project
SECTION 4.1. Loan of Bond Proceeds.
SECTION 4.2. Repayment of Loan.
SECTION 4.3. Operation.
SECTION 4.4. Insurance.
SECTION 4.5. Maintenance and Repair.
SECTION 4.6. Right to Discontinue Operation of Project.
SECTION 4.7. Insurance and Condemnation Awards.
SECTION 4.8. Workers' Compensation Coverage.
SECTION 4.9. Taxes, Claims for Labor and Materials, Compliance with Laws.
SECTION 4.10. Issuer's Limited Liability.
SECTION 4.11. Right of Inspection.


ARTICLE V Issuance Of Bonds; Security; Investments
SECTION 5.1. Issuance of Bonds.
SECTION 5.2. Security for the Bonds.
SECTION 5.3. Reserved.
SECTION 5.4. Investment of Funds.


ARTICLE VI Company Obligations; Provisions For Payment; Covenants
SECTION 6.1. Company Approval of Issuance of Bonds.
SECTION 6.2. Refunding of Bonds.
SECTION 6.3. Redemption of Bonds.
SECTION 6.4. Installment Loan Payments.
SECTION 6.5. Administrative Expenses.
SECTION 6.6. Payments to Issuer and Issuer.
SECTION 6.7. Obligations of the Company Absolute and Unconditional.
SECTION 6.8. Option to Prepay Amounts Under Loan Agreement in Certain Events.
SECTION 6.9. Company's Performance Under Indenture.
SECTION 6.10. Covenants Regarding Tax Exemption.
SECTION 6.11. Bonds Purchased in Lieu of Redemption.
SECTION 6.12. Nondiscrimination - Sexual Harassment.


ARTICLE VII Particular Agreements
SECTION 7.1. Indemnified Party's Release and Indemnification Provisions.
SECTION 7.2. Maintenance of Corporate Existence.
SECTION 7.3. Financial Information.
SECTION 7.4. Agreement of Issuer Not to Assign or Pledge.
SECTION 7.5. Reference to Bonds Ineffective after Bonds Paid.
SECTION 7.6. Assignment, Sale or Lease of Project.
SECTION 7.7. Amendment of Loan Agreement or Indenture.
SECTION 7.8. Waiver of Vendor’s Lien.
SECTION 7.9. Limitations on Indebtedness.
SECTION 7.10. Limitation on Liens.
SECTION 7.11. Dividends, Stock Purchases.
SECTION 7.12. Termination of Pension Plans.


ARTICLE VIII Events Of Default And Remedies
SECTION 8.1. Defaults and Remedies.
SECTION 8.2. Annulment of Acceleration.
SECTION 8.3. Agreement to Pay Attorneys’ Fees and Expenses.
SECTION 8.4. General Enforcement Provisions.
SECTION 8.5. Notice of Default.
SECTION 8.6. Unassigned Issuer’s Rights.


ARTICLE IX Miscellaneous
SECTION 9.1. Term of Loan Agreement.
SECTION 9.2. Notices.
SECTION 9.3. Benefit of Parties.
SECTION 9.4. Severability.
SECTION 9.5. Counterparts.
SECTION 9.6. Captions.
SECTION 9.7. Law Governing Construction of Loan Agreement.
SECTION 9.8. Payments on Non-Business Days.
SECTION 9.9. Payments to be Sufficient to Meet DTC Requirements.
SECTION 9.10. Reserved.
SECTION 9.11. Limitation of Liability; No Personal Liability.



 

ii
950615.7 10/25/06


--------------------------------------------------------------------------------




LOAN AGREEMENT
This Loan Agreement dated as of October 1, 2006, between the York County
Industrial Development Authority (the "Issuer"), a public instrumentality of the
Commonwealth of Pennsylvania and a public body corporate and politic organized
and existing under the Pennsylvania Economic Development Financing Law, as
amended (the "Act") of the Commonwealth of Pennsylvania (the "Commonwealth"),
and The York Water Company, a Pennsylvania corporation (the "Company"),


WITNESSETH:
WHEREAS, the Act declares that there is a critical need for the production of
water suitable for public use and consumption, that in order to insure
continuing supplies of water resources at reasonable rates, it is necessary to
provide additional means of financing projects directed to such production, and
that to protect the health, safety and general welfare of the people of the
Commonwealth and to further encourage economic development and efficiency within
the Commonwealth by providing basic services and facilities, it is necessary to
provide additional or alternative means of financing facilities for the
furnishing of water; and


WHEREAS, the Issuer is authorized to enter into agreements providing for the
loan financing of “projects” within the meaning of the Act that promote any of
the public purposes set forth in the Act; and


WHEREAS, the Issuer has determined to issue $10,500,000 aggregate principal
amount of its Exempt Facilities Revenue Bonds, Series 2006 (The York Water
Company Project) (the “Bonds”) to provide funds to loan to the Company for the
financing of (i) a portion of the Company’s 2006 Capital Budget, including, but
not limited to the design, acquisition, construction, improvement, renovation,
equipping and installation of (a) various structures, including distribution
buildings, booster stations, pumping stations, and various plant and ancillary
buildings, (b) spillway upgrades, standpipes, transmission and distribution
mains, service lines, meters, fire hydrants, and pumping, water treatment and
purification equipment, and (c) various other capital improvements, replacements
and equipment for the Company’s water system located throughout York County,
Pennsylvania, and (ii) the payment of all or a portion of the costs of issuance
of the Bonds (the "Project"); and
 
WHEREAS, the Issuer will enter into this Loan Agreement with the Company, under
the terms of which the Company will agree to repay the loan of the proceeds of
the Bonds by paying to the Issuer moneys sufficient to pay the principal of, and
premium (if any) and interest on the Bonds as the same become due and payable
and to pay certain administrative expenses in connection with the Bonds; and


WHEREAS, as security for the payment of said Bonds, the Issuer will assign and
pledge to Manufacturers and Traders Trust Company, as trustee (the "Trustee")
under the terms of the Trust Indenture dated as of October 1, 2006 (the
"Indenture") certain rights, title and interest of the Issuer in (i) this Loan
Agreement (except for the indemnification rights and expense reimbursement
rights contained herein), and (ii) all amounts on deposit from time to time in
the various funds created in, and subject to the conditions set forth in, the
Indenture; and


NOW THEREFORE, in consideration of the covenants and agreements herein made, and
subject to the conditions herein set forth, the Issuer and the Company,
intending to be legally bound, covenant and agree as follows:


ARTICLE I  
 
Definitions And Certain Rules Of Interpretation
 
SECTION 1.1.   Definitions. 
 
All words and terms as used in this Loan Agreement shall have the same meanings
given such words and terms in the Indenture, unless the context or use clearly
indicates another or different meaning or intent. In addition, the terms defined
in the recitals to this Loan Agreement shall have the meanings set forth therein
and the following words and terms as used in this Loan Agreement shall have the
following meanings, unless the context or use clearly indicates another or
different meaning or intent:


"Capitalized Lease" shall mean any lease, the obligation for Rentals with
respect to which is required to be capitalized on a balance sheet of the lessee
in accordance with generally accepted accounting principles.


"Capitalized Rentals" shall mean as of the date of any determination the amount
at which the aggregate Rentals due and to become due under all Capitalized
Leases under which the Company is a lessee would be reflected as a liability on
a balance sheet of the Company.


"Consolidated Current Assets" and "Consolidated Current Liabilities" shall mean
such assets and liabilities of the Company and its subsidiaries on a
consolidated basis as shall be determined in accordance with generally accepted
accounting principles to constitute current assets and current liabilities,
respectively.


"Costs of Issuance" means all costs and expenses incurred by the Issuer or the
Company in connection with the issuance and sale of the Bonds, including without
limitation (i) fees and expenses of accountants, attorneys, engineers, credit
enhancers and financial advisors, (ii) materials, supplies, and printing and
engraving costs, (iii) recording and filing fees, (iv) rating agency fees, (v)
the initial and first year's annual fees and expenses (including, without
limitation, counsel fees and expenses) of the Trustee, (vi) any underwriters'
discount or fee and expenses and (vii) the Issuer's issuance fee and
administrative and overhead expenses as provided in Section 6.6 of this Loan
Agreement.


"County" means the County of York, a political subdivision of the Commonwealth.


"Department" means the Department of Community and Economic Development of the
Commonwealth.


"Default" shall mean any event or condition, the occurrence of which would, with
the lapse of time or the giving of notice, or both, constitute an Event of
Default as defined in Section 8.1 hereof.


"Environmental Legal Requirement" shall mean any applicable law relating to
public health, safety or the environment, including, without limitation,
relating to releases, discharges or emissions to air, water, land or
groundwater, to the withdrawal or use of groundwater, to the use and handling of
polychlorinated biphenyls or asbestos, to the disposal, treatment, storage or
management of solid or hazardous wastes or to exposure to toxic or hazardous
materials, to the handling, transportation, discharge or release of gaseous or
liquid substances and any regulation, order, notice or demand issued pursuant to
such statute or ordinance, in each case applicable to the Property of the
Company or the operation, construction or modification of any thereof, including
without limitation the following: the Clean Air Act, the Federal Water Pollution
Control Act, the Safe Drinking Water Act, the Toxic Substances Control Act, the
Comprehensive Environmental Response Compensation and Liability Act as amended
by the Superfund Amendments and Reauthorization Act of 1986, the Resource
Conservation and Recovery Act as amended by the Solid and Hazardous Waste
Amendments of 1984, the Occupational Safety and Health Act, the Emergency
Planning and Community Right-to-Know Act of 1986, the Solid Waste Disposal Act,
the Pennsylvania Safe Drinking Water Act and any other state statutes addressing
similar matters, and any state statute providing for financial responsibility
for cleanup or other actions with respect to the release or threatened release
of hazardous substances and any state nuisance statute.


"Excepted Encumbrances" shall mean any of the following:


(a)  liens for taxes, assessments or governmental charges not delinquent and
liens for workers' compensation awards and similar obligations not delinquent
and undetermined liens or charges incidental to construction;
 
(b)  any liens securing Indebtedness neither assumed nor guaranteed by the
Company on which it customarily pays interest, existing in or relating to real
estate acquired by the Company for transmission, distribution or right-of-way
purposes;
 
(c)  easements or reservations in any Property of the Company created for the
purpose of roads, railroads, railroad side tracks, water and gas transmission
and distribution mains, conduits, water power rights of the Commonwealth of
Pennsylvania or others, building and use restrictions and defects of title to,
or leases of, any parts of the Property of the Company which do not in the
opinion of the Company's counsel materiality impair the use of the Property as
an entirety in the operation of the business of the Company;
 
(d)  undetermined liens and charges incidental to current construction,
including mechanics', laborers', materialmen's and similar liens not delinquent;
 
(e)  any obligations or duties affecting the Property of the Company to any
municipality or public authority with respect to any franchise, grant, license,
permit or certificate;
 
(f)  rights reserved to or vested in any municipality or public authority to
control or regulate any Property of the Company or to use such Property in a
manner which does not materially impair the use of such Property for the
purposes for which it is held by the Company; or
 
(g)  judgments in course of appeal or otherwise in contest and secured by
sufficient bond or security.
 
"Excepted Property" shall mean (a) cash, bonds, stocks, obligations and other
Securities; (b) choses in action, accounts and bills receivable, judgments and
other evidences of Indebtedness and contracts, leases and operating agreements;
(c) stock in trade, merchandise, equipment, apparatus, materials or supplies
manufactured or acquired for the purpose of sale and/or resale in the usual
course of business or consumable in the operation of any of the Properties of
the Company or held for the purpose of repairing or replacing (in whole or in
part) any rolling stock, business, motor coaches, trucks, automobiles or other
vehicles or aircraft; (d) timber, gas, oil, minerals (including developed and
undeveloped natural gas reserves and natural gas in underground storage or
otherwise), mineral rights and royalties; (e) materials or products generated,
manufactured, produced or purchased by the Company for sale, distribution or use
in the ordinary course of its business; (f) rolling stock, buses, motor coaches,
trucks, automobiles and other vehicles and all aircraft; and (g) the Company's
franchise to be a corporation.


"Funded Debt" of any Person shall mean (a) all Indebtedness for borrowed money
or which has been incurred in connection with the acquisition of assets in each
case having a final maturity of one or more than one year from the date of
origin thereof (or which is renewable or extendible at the option of the obligor
for a period or periods more than one year from the date of origin), including
all payments in respect thereof that are required to be made within one year
from the date of any determination of Funded Debt, whether or not included in
Consolidated Current Liabilities, (b) all Capitalized Rentals, and (c) all
Guaranties of Indebtedness of others.


"Guaranties" by any Person shall mean all obligations (other than endorsements
in the ordinary course of business of negotiable instruments for deposit or
collection) of such Person guaranteeing or in effect, guaranteeing any
Indebtedness, dividend or other obligation, of any other Person (the "primary
obligor") in any manner, whether directly or indirectly, including, without
limitation, all obligations incurred through an agreement, contingent or
otherwise, by such Person: (a) to purchase such Indebtedness or obligation or
any Property or assets constituting security therefor, (b) to advance or supply
funds (1) for the purchase or payment of such Indebtedness or obligation, (2) to
maintain working capital or other balance sheet condition or, otherwise to
advance or make available funds for the purchase or payment of such Indebtedness
or obligation, or (c) to lease Property or to purchase Securities or other
Property or services primarily for the purpose of assuring the owner of such
Indebtedness or obligation of the ability of the primary obligor to make payment
of the Indebtedness or obligation, or (d) otherwise to assure the owner of the
Indebtedness or obligation of the primary obligor against loss in respect
thereof. For the purposes of all computations made under this Agreement, a
Guaranty in respect of any Indebtedness for borrowed money shall be deemed to be
Indebtedness equal to the principal amount of such Indebtedness for borrowed
money which has been guaranteed, and a Guaranty in respect of any other
obligation or liability or any dividend shall be deemed to be Indebtedness equal
to the maximum aggregate amount of such obligation, liability or dividend.


"Indebtedness" of any Person shall mean and include all obligations of such
Person which in accordance with generally accepted accounting principles shall
be classified upon a balance sheet of such Person as liabilities of such Person,
and in any event shall include all (a) obligations of such Person for borrowed
money or which has been incurred in connection with the acquisition of Property
or assets, (b) obligations secured by any lien or other charge upon Property or
assets owned by such Person, even though such Person has not assumed or become
liable for the payment of such obligations, (c) obligations created or arising
under any conditional sale or other title retention agreement with respect to
Property acquired by such Person, notwithstanding the fact that the rights and
remedies of the seller, lender or lessor under such agreement in the event of
default are limited to repossession or sale of Property, and (d) Capitalized
Rentals under any Capitalized Lease. For the purpose of computing the
"Indebtedness" of any Person, there shall be excluded any particular
Indebtedness to the extent that, upon or prior to the maturity thereof, there
shall have been deposited with the proper depositary in trust the necessary
funds (or evidences of such Indebtedness, if permitted by the instrument
creating such Indebtedness) for the payment, redemption or satisfaction of such
Indebtedness; and thereafter such funds and evidences of Indebtedness so
deposited shall not be included in any computation of the assets of such Person.


"Indemnified Parties" means the Issuer, the Trustee, the Paying Agent and any of
their respective officers, directors, members, commissioners, employees, agents,
servants and any other person acting for or on behalf of the Issuer, the Trustee
or the Paying Agent.


“Inducement Resolution” means the resolution of the governing body of the Issuer
adopted on February 7, 2006 granting initial approval of the financing of the
Project.


"Installment Loan Payment(s)" means payments required to be made by the Company
to pay the Debt Service on the Bonds, as provided for in Section 6.4(b), (c),
(d) and (f) of this Loan Agreement, including the principal of, premium, if any
(whether at stated maturity, upon redemption prior to stated maturity, or upon
acceleration of stated maturity), and interest on the Bonds when due.


"Loan Agreement" means this Loan Agreement, and all amendments and supplements
hereto.


"Plant Account" shall mean the plant account under the Pennsylvania Public
Utilities Commission Uniform System of Accounts for Water Utilities dated
November 21, 1946, as the same may be amended from time to time.


"Project" means the facilities described in the recitals hereto and "Exhibit A"
to this Loan Agreement, as amended from time to time as provided herein, and
which are being financed with the proceeds of the Bonds and an equity
contribution from the Company.


"Project Costs" means all costs incurred by the Company, whether before or after
issuance of the Bonds, with respect to the acquisition, construction and
installation of the Project, including but not limited to, the following items:


(i)  Obligations incurred or assumed for labor, materials and equipment
(including obligations payable to the Company for expenditures made or costs
incurred by the Company);
 
(ii)  Costs of any performance, payment, or surety bonds and insurance deemed
necessary or appropriate by the Company;
 
(iii)  Costs of engineering and other services, including the costs incurred or
assumed for preliminary design and development, surveys, estimates and plans and
specifications, and for supervising construction and performing all other duties
required by or consequent upon proper construction;
 
(iv)  Costs which the Company shall be required to pay under the terms of any
contract or contracts in connection with the construction, acquisition and
installation of the Project;
 
(v)  Amounts which are required to be paid for taxes, assessments and other
similar charges payable during the period of construction;
 
(vi)  Expenses incurred in seeking to enforce any remedy against any contractor,
subcontractor or other provider of labor, materials, equipment or services, in
respect of any default, breach or dispute relating to the Project;
 
(vii)  Sums required to reimburse the Company for advances made for any of the
above items, and for any other costs incurred for work done or caused to be done
by the Company which are properly chargeable to the Project;
 
                    (viii)  Capitalized interest with respect to the Project;
 
(ix)  To the extent authorized by the Act, costs of all other items related to
the acquisition, construction and installation of the Project; and
 
    (x)  All Costs of Issuance.
 
"Property" shall mean any interest in any kind of property or asset, whether
real, personal or mixed, or tangible or intangible.


"Rentals" shall mean and include all fixed rents (including as such all payments
which the lessee is obligated to make to the lessor on termination of the lease
or surrender of the Property) payable by the Company, as lessee or sublessee
under a lease of real or personal property, but shall be exclusive of any
amounts required to be paid by the Company (whether or not designated as rents
or additional rents) on account of maintenance, repairs, insurance, taxes and
similar charges. Fixed rents under any so-called "percentage leases" shall be
computed solely on the basis of the minimum rents, if any, required to be paid
by the lessee regardless of sales volume or gross revenues.


"Seasonal Indebtedness" as of the date of any determination thereof shall mean
(a) all Indebtedness for money borrowed other than Funded Debt and (b)
Guaranties of Seasonal Indebtedness of others.


"Security" or "Securities" shall have the same meaning as in Section 2(1) of the
Securities Act of 1933, as amended.


"Unassigned Issuer's Rights" means all of the rights of the Issuer to receive
insurance under Section 4.4 hereof, to inspect the Project under Section 4.11
hereof, to receive payments and to be reimbursed for attorney's and other fees
and expenses under Sections 6.6 and 8.3 hereof, to be held harmless and
indemnified under Section 7.1 hereof, to receive information under Section 7.3,
and, to the extent provided in this Agreement, to give or withhold consent to or
approval of amendments, modifications, and terminations of this Agreement.


"Voting Stock" shall mean Securities of any class or classes, the holders of
which are ordinarily, in the absence of contingencies, entitled to elect a
majority of the corporate directors (or Persons performing similar functions).


SECTION 1.2.   Certain Rules of Interpretation. 
 
(a)  The definitions set forth in Article I and in the Indenture shall be
equally applicable to both the singular and plural forms of the terms therein
defined and shall cover all genders.
 
(b)  "Herein," "hereby," "hereunder," "hereof," "hereinbefore," "hereinafter"
and other equivalent words refer to this Loan Agreement and not solely to the
particular Article, Section or Subdivision hereof in which such word is used.
 
(c)  Reference herein to an article number (e.g., Article IV) or a section
number (e.g., Section 6.2) shall be construed to be a reference to the
designated article number or section number hereof unless the context or use
clearly indicates another or different meaning or intent.
 
(d)  Words of the masculine gender shall mean and include correlative words of
the feminine and neuter genders and words importing the singular number shall
mean and include the plural number and vice versa.
 
(e)  Words importing persons shall include firms, associations, partnerships
(including limited partnerships), trusts, corporations and other legal entities,
including public bodies, as well as natural persons.
 
(f)  Any headings preceding the text of the several Articles and Sections of
this Loan Agreement, and any table of contents appended to copies hereof, shall
be solely for convenience of reference and shall not constitute a part of this
Loan Agreement, nor shall they affect its meaning, construction or effect.
 
(g)  References to statutes or regulations are to be construed as including all
statutory or regulatory provisions consolidating, amending or replacing the
statute or regulation referred to; and references to agreements and other
contractual instruments shall be deemed to include any exhibits and appendices
attached thereto and all amendments, supplements and other modifications to such
instruments, but only to the extent such amendments, supplements and other
modifications are not prohibited by the terms of this Loan Agreement.
 
(h)  Whenever in this Loan Agreement, the Issuer, the Company or the Trustee is
named or referred to, it shall include, and shall be deemed to include, its
respective successors and assigns whether so expressed or not. All of the
covenants, stipulations, obligations and agreements by or on behalf of, and
other provisions for the benefit of, the Issuer, the Company and the Trustee
contained in this Loan Agreement shall inure to the benefit of such respective
successors and assigns, bind and shall, inure to the benefit of any officer,
board, commission, authority, agency or instrumentality to whom or to which
there shall be transferred by or in accordance with law any right, power or duty
of the Issuer or of its successors or assigns, the possession of which is
necessary or appropriate in order to comply with any such covenants,
stipulations, obligations, agreements or other provisions of this Loan
Agreement.
 
(i)  Every "request," "order," "demand," "application," "appointment," "notice,"
"statement," "certificate," "consent," "direction" or similar action hereunder
by persons referred to herein shall, unless the form thereof is specifically
provided, be in writing and signed by an Authorized Representative of the person
giving it.
 
ARTICLE II  
 
Representations
 
SECTION 2.1.   Representations and Findings of Issuer. 
 
The Issuer hereby confirms its findings and represents that:


(a)  Organization. The Issuer is a public body corporate and politic established
in the Commonwealth pursuant to the laws of the Commonwealth including the Act.
Under the Act, the Issuer has the power to enter into the Indenture, this Loan
Agreement and the Underwriting Agreement and to carry out its obligations
thereunder and hereunder and to issue the Bonds to finance all or a portion of
the Project Costs.
 
(b)  Pending Litigation. To the knowledge of the Issuer, there are no actions,
suits, proceedings, inquiries or investigations pending or threatened against or
affecting the Issuer in any court or before any governmental authority or
arbitration board or tribunal, which involve the possibility of materially and
adversely affecting the transactions contemplated by the Financing Documents or
which, in any way, would adversely affect the validity or enforceability of the
Financing Documents or the ability of the Issuer to perform its obligations
under the Financing Documents.
 
(c)  Economic Findings. Based on representations and information furnished to
the Issuer by or on behalf of the Company, the Issuer has found that the Company
is engaged in industrial, commercial and/or specialized activities in the
Commonwealth requiring substantial capital and creating or maintaining
substantial employment opportunities, that the Company’s operations contribute
to economic growth and the creation or maintenance of employment opportunities
in the Commonwealth, that the Company is financially responsible to assume its
obligations prescribed by this Loan Agreement and the Act and that the Project
will constitute facilities for the furnishing of water within the meaning of
Section 142(a)(4) of the Code.
 
(d)  Public Purpose Findings. Based on representations and information furnished
to the Issuer by or on behalf of the Company, the Issuer has found that (i) the
Project will promote the health, safety and general welfare of the people of the
Commonwealth and the public purposes of the Act by alleviating unemployment and
maintaining employment at a high level and creating and developing business
opportunities in the Commonwealth and aiding in the provision of water; (ii) the
interests in land and other property which is part of the Project is located
within the boundaries of the Commonwealth and within the boundaries of the
County, which organized the Issuer; and (iii) the Project will constitute a
“project” within the meaning of the Act.
 
(e)  Private Activity Bond Allocations. The Issuer has received a Preliminary
Allocation of the tax-exempt private activity bond authority of the Commonwealth
in an aggregate amount at least equal to the aggregate principal amount of the
Bonds from the Department which certifies the preliminary approval of such
allocation for the Project as required by Section 146 of the Code.
Simultaneously with the issuance of the Bonds, the Issuer shall request a Final
Allocation from the Department which request will automatically convert the
Preliminary Allocation to a Final Allocation of the Commonwealth's private
activity bond authority to the Project.
 
(f)  Project Approvals. The Project has been approved by (1) the Company, (2)
the Commissioners of the County, as the "applicable elected representative," as
that term is defined under the Code, of the Issuer after a public hearing held
upon reasonable public notice, as required by the Code, and (3) the Issuer by
adoption of resolutions including the Bond Resolution as required by the Act.
 
(g)  No Other Pledges. The Issuer has not and will not pledge the income and
Revenues derived from this Loan Agreement or its other interests in this Loan
Agreement or the Indenture other than pursuant to and as set forth in the
Indenture.
 
(h)  No Conflicts. The execution, delivery and performance by the Issuer of this
Loan Agreement and the Indenture and the issuance of the Bonds will not conflict
with or create a breach of or default under the Act or other applicable law or
any agreement or instrument to which the Issuer is a party or by which it is
bound.
 
(i)  Agreements Are Legal and Authorized. The adoption of the Bond Resolution,
the issuance and sale of the Bonds and the execution and delivery by the Issuer
of the Financing Documents, and the compliance by the Issuer with all of the
provisions of each thereof and of the Bonds, (i) are within the powers and
authority of the Issuer, (ii) have been done in full compliance with the
provisions of the Act, are legal and will not conflict with or constitute on the
part of the Issuer a violation of or a breach of or default under, or result in
the creation of any lien, charge or encumbrance upon any property of the Issuer
(other than as contemplated by this Loan Agreement and the Indenture) under the
provisions of, any by-law or other agreement or instrument to which the Issuer
is a party or by which the Issuer is bound, or any license, judgment, decree,
law, statute, order, rule or regulation of any court or governmental agency or
body having jurisdiction over the Issuer or any of its activities or properties
and (iii) have been duly authorized by all necessary action on the part of the
Issuer.
 
(j)  Governmental Consents. Neither the nature of the Issuer nor any of its
activities or properties, nor any relationship between the Issuer and any other
Person, nor any circumstance in connection with the offer, issue, sale or
delivery of any of the Bonds is such as to require the consent, approval or
authorization of, or the filing, registration or qualification with, any
governmental authority on the part of the Issuer in connection with the
execution, delivery and performance of the Financing Documents or the offer,
issue, sale or delivery of the Bonds, other than those already obtained as of
the Issue Date; provided, however, no representation is made herein as to
compliance with the securities or "blue sky" laws of any jurisdiction.
 
(k)  No Defaults. No event has occurred and no condition exists with respect to
the Issuer which would constitute an "Event of Default" as defined in the
Indenture or which, with the lapse of time or with the giving of notice or both,
would become an "Event of Default" under the Indenture.
 
(l)  Limited Obligations. The Bonds shall be limited obligations of the Issuer
and shall be payable by the Issuer solely out of the Revenues. The Bonds shall
never be payable out of any other funds of the Issuer except the Revenues.
Neither the faith and credit nor the taxing power of the Commonwealth, the
Issuer, the County or any other political corporation, subdivision or agency
thereof is pledged to the payment of the principal of and premium, if any, or
interest on such Bonds.
 
(m)  Requirements Satisfied. All requirements and conditions specified in the
Act and all other laws and regulations applicable to the adoption of the Bond
Resolution, the execution and delivery of this Loan Agreement and the Indenture,
and the issuance and delivery of the Bonds will be fulfilled prior to the
initial delivery of the Bonds to the purchasers thereof.
 
SECTION 2.2.   Representations by the Company. 
 
The Company makes the following representations as the basis for the
undertakings on its part herein contained:


(a)  Corporate Organization and Power. The Company (i) is a corporation duly
organized, validly existing and in good standing under the laws of the
Commonwealth, and (ii) has all requisite power and authority and all necessary
licenses and permits to own and operate its properties and to carry on its
business as now being conducted and as presently proposed to be conducted.
 
(b)  Pending Litigation. Except as set forth in the Company's Annual Report on
Form 10-K for the year ended December 31, 2005, there are no actions, suits,
proceedings, inquiries or investigations pending, or to the knowledge of the
Company threatened, against or affecting the Company in any court or before any
governmental authority or arbitration board or tribunal which involve the
possibility of materially and adversely affecting the transactions contemplated
by the Financing Documents or which, in any way, would adversely affect the
validity or enforceability of the Bonds or the Financing Documents or the legal
ability of the Company to perform its obligations under this Loan Agreement.
 
(c)  Agreements Are Valid and Authorized. The execution and delivery by the
Company of this Loan Agreement and the compliance by the Company with all of the
provisions hereof (i) are within the corporate power of the Company, (ii) will
not conflict with or result in any breach of any of the provisions of, or
constitute a default under, any material agreement, charter document, by-law or
other material instrument to which the Company is a party or by which it may be
bound, or any license, judgment, decree, law, statute, order, rule or regulation
of any court or governmental agency or body having jurisdiction over the Company
or any of its activities or properties, and (iii) have been duly authorized by
all necessary action on the part of the Company. This Agreement, upon the due
execution and delivery thereof by the Company and the Issuer, will be a valid
and binding obligation of the Company enforceable in accordance with its terms,
except as limited by bankruptcy, insolvency, reorganization, moratorium or other
laws or equitable principles of general application relating to or affecting the
enforcement of creditors' rights generally.
 
(d)  Governmental Consents. No actions by the Company in connection with the
execution, delivery and performance by the Company of this Loan Agreement is
such as to require the consent, approval or authorization of, or the filing,
registration or qualification with, any governmental authority on the part of
the Company, other than those already obtained as of the Issue Date; provided,
however, no representation is made herein as to compliance with the securities
or "blue sky" laws of any jurisdiction.
 
(e)  No Defaults. No event has occurred and no condition exists with respect to
the Company that would constitute an "Event of Default" under the Indenture or
which, with the lapse of time or with the giving of notice or both, would become
an "Event of Default" under the Indenture.
 
(f)  Tax Documents. The representations and statements made by the Company in
the Tax Documents are true and correct.
 
(g)  Project Benefits. The acquisition, construction, development, design,
equipping, testing and installing of the Project, as provided under this Loan
Agreement, will promote the employment and the health, safety and general
welfare of the residents of the Commonwealth by promoting the continuation and
expansion of gainful employment opportunities for such residents, will aid in
the provision of water, and will not cause, directly or indirectly, the removal,
either in whole or in part, of a plant, facility or establishment from one area
of the Commonwealth to another. The Plant and other fixed property which is part
of the Project is located within the boundaries of the County and has a
substantial connection with the County. The Project is a "project" within the
meaning of the Act and will be operated as such. The Project consists of land or
property of a character subject to allowance for depreciation under Section 167
of the Code and constitutes "facilities for the furnishing of water" within the
meaning of Section 142(a)(4) of the Code.
 
(h)  Operation of Project. The Company presently intends to use or operate the
Project (or cause the Project to be operated) in a manner consistent with the
Act for the provision and supply of water until the date on which the Bonds have
been fully paid and knows of no reason why the Project will not be so used or
operated.
 
(i)  Tax Information. The information furnished by the Company and used by the
Issuer in preparing the tax certificate and information return pursuant to the
Code is accurate and complete in all material respects as of the date of
original issuance and delivery of the Bonds. The proceeds of the Bonds will not
exceed the Project Costs. The Costs of Issuance financed with proceeds of the
Bonds, including any bond discount on the sale of the Bonds, will not exceed 2%
of the proceeds of the Bonds.
 
(j)  Commencement of Project. Prior to the adoption of the Inducement
Resolution, no properties included in the Project, that are to be financed with
the proceeds of the Bonds, had been acquired by the Company or any Related
Person (as defined in the Code), and no physical work on the Project had been
commenced by the Company or any Related Person, except to the extent permitted
in such Inducement Resolution.
 


ARTICLE III  

 
The Project
 
SECTION 3.1.   Acquisition and Construction. 
 
The Company (a) has acquired, or has the requisite legal power to acquire, all
interests in land required for construction of the Project, and shall construct,
install, equip and improve the Project with all reasonable dispatch and in
accordance with the description thereof in Exhibit A attached hereto and
applicable law, (b) shall procure or cause to be procured all permits and
licenses necessary for the prosecution of the work, and (c) shall pay when due
all costs and expenses incurred in connection with that acquisition,
construction, installation, equipment and improvement from funds made available
therefor in accordance with this Loan Agreement or otherwise. The Company will
revise Exhibit A and such supplemental information from time to time as
necessary to reflect material additions to, deletions from and changes in the
Project and will notify the Issuer and the Trustee in writing of such
modifications so that the Issuer and the Trustee will be able to ascertain the
nature, location and estimated cost of the Project. It is understood that the
Project is the property of the Company and that any contracts made by the
Company with respect thereto and any work to be done on the Project is to be
done by the Company in its own behalf and not as agent or contractor for the
Issuer or the Trustee.


In the event that Exhibit A hereto is to be amended or supplemented in
accordance with the provisions of Section 9.3 of the Indenture, the Issuer will
enter into, and will instruct the Trustee to consent to, an amendment of or
supplement to Exhibit A hereto upon receipt by the Issuer and Trustee of:


(i)  a certificate of an Authorized Company Representative describing in detail
the proposed changes; and
 
(ii)  a copy of the proposed form of amendment or supplement to Exhibit A hereto
and such other documents, certificates and showings as may be required by
counsel rendering the opinion in clause (iii) of this paragraph; and
 
(iii)  an opinion of Bond Counsel to the effect that such amendment complies
with the requirements of this Section 3.1, is in proper form for execution and
delivery by the Issuer and will not adversely affect the validity of the Bonds
or the exemption from federal income taxes of the interest thereon.
 
The Company recognizes that since the Project has been or will be acquired,
constructed and equipped by the Company and by contractors and suppliers
selected by the Company in accordance with the plans and specifications, the
Issuer makes no representation or warranty, express or implied, with respect to
the merchantability, condition or workmanship of any part of the Project or its
suitability for the Company's purposes or the extent to which proceeds derived
from the sale of the Bonds will pay the costs to be incurred in connection
therewith.


SECTION 3.2.   Construction Fund. 
 
The Construction Fund shall be drawn on and used by the Company to pay the Costs
of Issuance of the Bonds to the extent not paid from the settlement account
pursuant to Section 2.1 of the Indenture and to pay other Project Costs when due
and payable.


Moneys in the Construction Fund shall be disbursed to the Company, or such other
Person as may be designated, on requisitions substantially in the form of
Exhibit C to the Indenture signed by the Authorized Company Representative and
delivered to the Trustee, stating with respect to each payment to be made:


(1)  The amount and general purpose of such disbursement; and
 
(2)  That each obligation mentioned therein (i) has been properly incurred, (ii)
is a proper charge against the Construction Fund in accordance with the
provisions of this Loan Agreement, the Tax Documents and the Indenture, and
(iii) has not been the basis of any previous requisition.
 
The Trustee shall rely fully on any such requisition delivered pursuant to this
Section and shall not be required to make any investigation in connection
therewith.


All moneys remaining in the Construction Fund after all Project Costs have been
paid or provided for shall at the written direction of the Company be used in
accordance with Section 3.3 hereof.


If moneys in the Construction Fund are not sufficient to pay all Project Costs,
the Company nonetheless shall complete the Project in accordance with Exhibit A
attached hereto (as revised and amended in accordance with this Loan Agreement)
and shall pay all such additional Project Costs. The Company shall not be
entitled to any reimbursement for any such additional Project Costs from the
Issuer, the Trustee, or any Registered Owner; nor shall it be entitled to any
abatement, diminution or postponement of the Installment Loan Payments or other
amounts payable hereunder.


SECTION 3.3.   Establishment of Completion Date. 
 
As soon as practicable after the completion of construction of the Project, the
Company shall furnish to the Trustee a certificate signed by an Authorized
Company Representative stating (i) that construction of the Project described in
Exhibit A hereto (as revised and amended in accord with this Loan Agreement) has
been completed, and (ii) any portion of the Project Costs which has not yet then
been paid. Such certificate may state that it is given without prejudice to any
rights against third parties which exist at the date of such certificate or
which may subsequently come into being.


Moneys (including investment proceeds) remaining in the Construction Fund on the
date of such certificate may be used, at the written direction of an Authorized
Company Representative for the payment, in accordance with the provisions of
this Loan Agreement, of any Project Costs not then paid as specified in such
certificate. The Company agrees that any moneys (including investment proceeds)
remaining in the Construction Fund on the date of the aforesaid certificate and
not so set aside for the payment of such Project Costs shall be transferred or
disbursed in accordance with Section 1.142-2 of the Regulations, or any
successor thereto and that the Company shall give specific instructions to the
Trustee as to the transfer or disbursement of such funds and certify that such
transfer or disbursement complies with the provisions of Section 1.142-2 of the
Regulations or any successor thereto at such time. The Company acknowledges that
these provisions generally require that a portion of the Bonds be redeemed, or
defeased to the first call date (with appropriate notice to the Internal Revenue
Service), within 90 days of the earlier of (i) the date on which the Company
determines that the Project will not be completed or (ii) the date on which the
Project is Placed-in-Service (as defined in the Tax Agreement).


ARTICLE IV  

 
Loan And Repayment; Operation Of Project
 
SECTION 4.1.   Loan of Bond Proceeds. 
 
To provide funds for the financing of Costs of Issuance and Project Costs, the
Issuer will issue the Bonds upon the terms and conditions contained in this Loan
Agreement and the Indenture and will loan the proceeds thereof to the Company by
causing the Bond proceeds to be applied as provided in Article V hereof. The
Company shall pay all Costs of completing the Project to the extent that such
Costs exceed the loan proceeds, including interest earnings, available therefor.


SECTION 4.2.   Repayment of Loan. 
 
The Company will repay the loan of the Bond proceeds by making the payments
required by Article VI hereof.


SECTION 4.3.   Operation. 
 
The Company shall acquire, construct, install, operate and maintain the Project
in such manner as to comply in all material respects with the Act and all
applicable requirements of federal, state and local laws and the regulations,
rules and orders of any federal, state or local agency, board, commission or
court having jurisdiction over the Project or the operation thereof, including
without limitation applicable zoning, planning, building and environmental laws,
regulations, rules and orders; provided that the Company shall be deemed in
compliance with this Section so long as it is acting with due diligence to
correct any violations of any of the foregoing or contesting in good faith any
such requirement by appropriate legal proceedings. The Company shall pay all
costs and expenses of operation and maintenance of the Project, including all
applicable taxes. During such period as the Project is operated in accordance
with the provisions of this Loan Agreement, the Company will, within the design
capabilities thereof, cause the Project to be operated and maintained in
accordance with all applicable, valid and enforceable rules and regulations;
provided, that the Company reserves the right to contest in good faith any such
rules or regulations or the application thereof to the Project. It is understood
and agreed that the Issuer shall have no duties or responsibilities whatsoever
with respect to the operation or maintenance of the Project, or the performance
of the Project for its designed purposes.


SECTION 4.4.   Insurance. 
 
Subject to the provisions of Section 4.6 hereof, the Company agrees to maintain,
or cause to be maintained, all necessary insurance with respect to the Project
in accordance with its customary insurance practices and the practices of
Persons operating similar facilities, which may include self-insurance. All
costs of maintaining insurance with respect to the Project shall be paid by the
Company, and the Issuer and the Trustee shall have no obligation or liability in
this regard. All general liability insurance policies relating to the Project
site or facilities shall name the Authority and the Trustee as additional
insureds as their interests may appear.


SECTION 4.5.   Maintenance and Repair. 
 
Subject to the provisions of Section 4.6 hereof, the Company agrees that it will
(i) maintain, or cause to be maintained, the Project and all of its other
properties in as reasonably safe condition as its operations shall permit and
(ii) maintain, or cause to be maintained, the Project and all of its other
properties in good repair and in good operating condition, ordinary wear and
tear excepted, making from time to time all necessary repairs thereto and
renewals and replacements thereof material to the integrity of the water system
or to the provision of adequate service to the Company's customers. All costs of
operating and maintaining the Project and all of its other properties shall be
paid by the Company, and the Issuer shall have no obligation or liability in
this regard.


SECTION 4.6.   Right to Discontinue Operation of Project. 
 
Although the Company intends to operate, or cause to be operated, the Project
for its designed purposes until the date on which no Bonds are Outstanding,
subject to the provisions of Section 6.10 hereof, the Company is not required by
this Loan Agreement to operate, or cause to be operated, any portion of the
Project after the Company shall deem in its sole discretion that such continued
operation is not advisable and in such event it is not prohibited by this Loan
Agreement from selling, leasing or retiring all or any such portion of the
Project. Subject to the provisions of Section 6.10 hereof, the net proceeds from
such sale, lease or other disposition, if any, shall belong to, and may be used
for any lawful purpose by, the Company. Upon discontinuance of operation of the
Project in accordance with this Section 4.6, the Company shall be discharged
from its obligations to insure, maintain and repair the Project or to cause the
Project to be insured, maintained and repaired as set forth in Sections 4.4 and
4.5 hereof.


SECTION 4.7.   Insurance and Condemnation Awards. 
 
Subject to the provisions of Sections 4.4 and 6.10 hereof, the net proceeds of
any insurance or condemnation award as a result of the destruction or
condemnation of the Project or any portion thereof shall belong to, and may be
used for any lawful purpose by, the Company.


SECTION 4.8.   Workers' Compensation Coverage. 
 
Throughout the term of this Loan Agreement, the Company shall comply, or cause
compliance, with applicable workers' compensation laws of the Commonwealth.


SECTION 4.9.   Taxes, Claims for Labor and Materials, Compliance with Laws. 
 
(a)  The Company will promptly pay and discharge all lawful taxes, assessments
and governmental charges or levies imposed upon the Company or upon or in
respect of all or any part of the Property or business of the Company, all trade
accounts payable in accordance with usual and customary business terms, and all
claims for work, labor or materials, which if unpaid might become a lien or
charge upon any Property of the Company including the Installment Loan Payments;
provided the Company shall not be required to pay any such tax, assessment,
charge, levy, account payable or claim if (1) the validity, applicability or
amount thereof is being contested in good faith by appropriate actions or
proceedings which will prevent the forfeiture or sale of any Property of the
Company or any material interference with the use thereof by the Company, and
(2) the Company shall set aside on its books, reserves deemed by it to be
adequate with respect thereto.
 
(b)  The Company will promptly comply with all laws, ordinances or governmental
rules and regulations to which it is subject, including without limitation, the
Occupational Safety and Health Act of 1970, the Employees Retirement Income
Security Act of 1974, as amended, and all Environmental Legal Requirements, the
violation of which would materially and adversely affect the Properties,
business, prospects, profits or condition (financial or otherwise) of the
Company or would result in any lien or charge upon any Property of the Company,
subject, however, to the Company's right to contest in good faith the
application of any such laws, rules or regulations to the Company or its
operations so long as such contest does not result in a material threat to the
operation of the Company's water system or its ability to make the payments due
hereunder.
 
SECTION 4.10.   Issuer's Limited Liability. 
 
It is recognized that the Issuer's only source of funds with which to carry out
its commitments under the Bonds or this Loan Agreement will be from the proceeds
from the sale of the Bonds, the Installment Loan Payments, or from any available
income or earnings derived therefrom, or from any funds which otherwise might be
made available by the Company; and it is expressly agreed that the Issuer shall
have no liability, obligation, or responsibility with respect to this Loan
Agreement or the Project except to the extent of funds available from such
sources. If, for any reason, the proceeds from the sale of the Bonds are not
sufficient to pay all the costs of completing the acquisition, construction and
installation of the Project, the Company shall complete the acquisition,
construction and installation of the Project, and the Company shall pay such
costs from its own funds, but it shall not be entitled to reimbursement
therefor, or to any diminution in or postponement of any payments required to be
made by the Company hereunder.


SECTION 4.11.   Right of Inspection.
 
Subject to reasonable security and safety regulations and upon reasonable
notice, the Issuer and the Trustee, and their respective agents and
representatives, shall have the right during normal business hours to inspect
the Project and the books and records of the Company pertaining to the Project;
provided, however, that this right is subject to federal, state and local laws
and regulations applicable to the site of the Project. The right of access
hereby reserved to the Issuer and the Trustee may be exercised only after such
agent or representative shall have executed release of liability and secrecy
agreements (to the extent permitted by law, in the case of an Issuer
representative) if requested by the Company in the form then currently used by
the Company, and nothing contained in this Section or in any other provision of
this Loan Agreement shall be construed to entitle the Issuer or the Trustee to
any information or inspection involving the confidential expertise of the
Company.


ARTICLE V  

 
Issuance Of Bonds; Security; Investments
 
SECTION 5.1.   Issuance of Bonds. 
 
In order to provide funds to finance the acquisition, construction and
installation of the Project, the Issuer, concurrently with the execution of this
Loan Agreement, will sell, issue and deliver to the initial purchasers thereof
the Bonds, all in accordance with the Indenture. The Issuer will thereupon cause
the accrued interest, if any, received upon the delivery of the Bonds to be
deposited in the Debt Service Fund and the balance of the proceeds received from
the sale of the Bonds to be deposited in the Construction Fund.


SECTION 5.2.   Security for the Bonds. 
 
The obligations of the Company under this Loan Agreement, including specifically
the obligation to pay Installment Loan Payments and Administrative Expenses and
its obligations under Article VI hereof shall be direct general obligations of
the Company. Prior to or simultaneously with the issuance of the Bonds, the
Issuer will assign to the Trustee under the terms of the Indenture all of the
Issuer's right, title, and interest in and to this Loan Agreement including
specifically the Installment Loan Payments but excepting all Unassigned Issuer's
Rights.


SECTION 5.3.   Reserved. 
 
SECTION 5.4.   Investment of Funds. 
 
The Issuer hereby gives its express written authority to the Company as provided
in the Indenture to direct the investment of the Construction Fund, Debt Service
Fund or any other Fund held by the Trustee pursuant to the Indenture.


ARTICLE VI  
 
Company Obligations; Provisions For Payment; Covenants
 
SECTION 6.1.   Company Approval of Issuance of Bonds. 
 
The governing body of the Issuer has adopted the Bond Resolution authorizing the
execution of this Loan Agreement and the Indenture and the issuance of the
Bonds. The Company hereby approves the Bond Resolution and the Indenture. It is
hereby agreed that the foregoing approval of the Bond Resolution and the
Indenture constitutes the acknowledgment and agreement of the Company that the
Bonds, when issued, sold and delivered as provided in the Bond Resolution and
the Indenture, will be issued in accordance with and in compliance with this
Loan Agreement, notwithstanding any other provisions of this Loan Agreement or
any other contract or agreement to the contrary. Any Registered Owner is
entitled to rely fully and unconditionally on the foregoing approval.
Notwithstanding any provisions of this Loan Agreement or any other contract or
agreement to the contrary, the Company's approval of the Bond Resolution and the
Indenture shall be the Company's agreement that all covenants and provisions in
this Loan Agreement and the Indenture affecting the Company shall, upon the
delivery of the Bonds and the Indenture, become valid and binding covenants and
obligations of the Company so long as the Bonds, premium, if any, and the
interest thereon are outstanding and unpaid. Particularly, the obligation of the
Company to pay, promptly when due, all Installment Loan Payments specified in
this Loan Agreement and the Indenture shall be absolute and unconditional, and
said obligation may be enforced as provided in this Loan Agreement and the
Indenture.


SECTION 6.2.   Refunding of Bonds. 
 
After the issuance of any Bonds, the Issuer shall not refund any of the Bonds or
change or modify the Bonds in any way, except as provided for in the Indenture,
without the prior written approval of an Authorized Company Representative; nor
shall the Issuer redeem any Bonds prior to the maturity date except upon the
written request of an Authorized Company Representative, unless such redemption
is required or permitted by the Indenture without such request.


SECTION 6.3.   Redemption of Bonds. 
 
The Issuer, upon the written request of the Company (and provided that the
affected Bonds are subject to redemption prior to maturity at the option of the
Issuer or the Company, and provided that such request is received in sufficient
time prior to the date upon which such redemption is proposed), shall promptly
take or cause to be taken all action that may be necessary under the applicable
redemption provisions to effect such redemption prior to maturity, to the full
extent of funds either made available for such purpose by the Company or already
on deposit in the Debt Service Fund and available for such purpose. The
redemption of any Outstanding Bonds prior to maturity at any time shall not
relieve the Company of its absolute and unconditional obligation to pay each
remaining Installment Loan Payment with respect to any Outstanding Bonds, as
specified in the Indenture. If a redemption of Bonds is required pursuant to the
provisions of the Indenture, the Company agrees as provided herein to promptly
make Installment Loan Payments sufficient to pay the principal of, premium, if
any, and interest on the Bonds due on such redemption date.


SECTION 6.4.   Installment Loan Payments. 
 
(a)  The Company hereby covenants and agrees to make the Installment Loan
Payments, as hereinafter provided in subsections (b), (c), (d) and (f) of this
Section, to the Trustee, on behalf of the Issuer, in accordance with this Loan
Agreement.
 
(b)  The Company shall make Installment Loan Payments, subject to the
limitations of subsection (e) below of this Loan Agreement, in immediately
available funds directly to the Trustee for deposit in the Debt Service Fund at
least three Business Days before each day on which any payment of Debt Service
shall become due (whether at maturity or upon redemption or acceleration or
otherwise) in an amount which, together with other money held by the Trustee
under the Indenture and available therefor, will enable the Trustee to make such
payment in full when due.
 
(c)  In the event the Company should fail to make any of the payments required
in this Section, the item or installment so in default shall continue as an
obligation of the Company until the amount in default shall have been fully
paid, and the Company agrees to pay the same with interest thereon, to the
extent permitted by law, from the date when such payment was due as provided in
the Indenture.
 
(d)  If, subsequent to a date on which the Company is obligated to pay the
Installment Loan Payments (subject to the provisions of Article X of the
Indenture), losses (net of gains) shall be incurred in respect of any
investments, or any other event has occurred causing the money in the Debt
Service Fund, together with any other money then held by the Trustee and
available for the purpose, to be less than the amount sufficient at the time of
such occurrence or other event to pay, in accordance with the provisions of the
Indenture, all Debt Service due and payable or to become due and payable, the
Trustee shall notify the Company of such fact and thereafter the Company, as and
when required for purposes of such Debt Service Fund, shall pay in immediately
available funds to the Trustee for deposit in the Debt Service Fund the amount
of any such deficiency.
 
(e)  Notwithstanding the foregoing, it is the intention of the parties hereto to
conform strictly to the usury laws now in force in the Commonwealth, and any
provision for any payment contained herein and in the Bonds shall be held to be
subject to reduction to the amount allowed under said usury laws as now or
hereafter construed by the courts having jurisdiction.
 
(f)  The Company further agrees that in the event payment of the principal of
and the interest on the Bonds is accelerated upon the occurrence of an Event of
Default under the Indenture, all amounts payable under Section 6.4(b) for the
remainder of the term hereof (other than interest not yet due) shall be
immediately due and payable.
 
(g)  Any amount held in the Debt Service Fund on any payment date specified in
subsection (b) above and not previously credited against Installment Loan
Payments or designated for payments due on particular Bonds, shall be credited
against the Installment Loan Payments required to be made by the Company on such
date.
 
SECTION 6.5.   Administrative Expenses. 
 
The Company shall pay, or cause to be paid, an amount equal to the reasonable
fees and charges of the Trustee for services rendered as Trustee under the
Indenture and its reasonable expenses incurred as Trustee under the Indenture,
including reasonable fees and expenses of its counsel. The Trustee's right to
receive its reasonable fees, charges and expenses hereunder shall be secured by
a lien on moneys held by it in the Debt Service Fund and, upon an Event of
Default hereunder, the Trustee shall have a right of payment prior to the
payment of the owners of the Bonds as provided in Section 8.11 of the Indenture.


SECTION 6.6.   Payments to Issuer. 
 
The Company shall pay or cause to be paid all of the Issuer's reasonable, actual
out-of-pocket expenses and costs in connection with the issuance of the Bonds,
including, without limitation, all financing, legal, printing, and other
expenses and all Costs of Issuance incurred in issuing the Bonds (including the
fees and expenses of bond counsel and the Issuer's financial advisor) and the
Issuer's fee of .75% of the principal amount of the Bonds for issuing the Bonds,
less an application fee of $1,500. Also, in the future the Company shall pay to
the Issuer upon receipt of statements therefor from time to time, such amounts
as are necessary to pay or reimburse the Issuer for its reasonable and necessary
expenses and costs attributable to the Bonds and the Project, including an
annual audit/service fee.


SECTION 6.7.   Obligations of the Company Absolute and Unconditional. 
 
The obligations of the Company to make the payments required and to perform the
covenants contained in Sections 6.4, 6.5, 6.6, 6.10, 7.1 and 8.3 and to perform
and observe the other agreements on its part contained herein shall be absolute
and unconditional and shall not be subject to diminution by set-off,
counterclaim, abatement or otherwise. Until payment of all Debt Service relating
to the Bonds has been made, the Company (a) will not suspend or discontinue any
payments provided for in this Loan Agreement, except to the extent the same have
been prepaid, (b) will perform and observe all its other agreements contained
herein, and (c) except as provided in Section 9.1, will not terminate this Loan
Agreement for any cause, including, without limiting the generality of the
foregoing, any acts or circumstances that may constitute failure of
consideration, sale, loss, eviction or constructive eviction, destruction of or
damage to the Project, commercial frustration of purpose, any change in the tax
or other laws of the United States of America or of the Commonwealth or any
political subdivision of either, or any failure of the Issuer to perform and
observe any agreement, whether express or implied, or any duty, liability or
obligation arising out of or in connection herewith or with the Indenture.
Nothing contained in this Section shall be construed to release the Issuer from
the performance of any of the agreements on its part herein contained and in the
event the Issuer shall fail to perform any such agreement on its part, the
Company may take such action as the Company may deem necessary to perform or
compel performance, provided that no such action shall violate the agreements on
the part of the Company contained in this Loan Agreement or postpone or diminish
the amounts required to be paid by the Company pursuant to this Loan Agreement.
Upon the issuance and delivery of the Bonds to the initial purchasers thereof,
the Company shall have received, and the Issuer shall have given, full and
complete consideration for the Company's obligation hereunder to make
Installment Loan Payments.


SECTION 6.8.   Option to Prepay Amounts Under Loan Agreement in Certain Events. 
 
The Company shall have, and is hereby granted, the option to prepay the amounts
required to be paid by the Company under Section 6.4(b) in whole or in part and
to direct the Trustee to redeem the Bonds in whole or in part, as the case may
be, if the Company determines to exercise any optional redemption rights under
the terms of the Bonds or if any of the events described in Article V of the
Indenture requiring the redemption of Bonds shall have occurred. The Company may
at any time deliver money, and/or Government Obligations, to the Trustee with
instructions to the Trustee to hold such money, and/or Government Obligations,
pursuant to Article X of the Indenture in connection with a discharge of the
Indenture. The Issuer agrees that, at the request at any time of the Company, it
will cooperate with the Company to cause the Bonds or any portion thereof to be
redeemed, or to cause the Indenture to be discharged, to the extent permitted by
the Indenture.


SECTION 6.9.   Company's Performance Under Indenture. 
 
The Company agrees to do and perform all acts and things contemplated in the
Indenture to be done or performed by it and to not interfere with the exercise
of the power and authority granted to the Trustee in the Indenture. The Company
further agrees to aid in furnishing any documents, certificates or opinions that
may be required under the Indenture.


SECTION 6.10.   Covenants Regarding Tax Exemption. 
 
It is the intention of the Company and the Issuer that the interest on the Bonds
be excludable from the gross income of the holders thereof for federal income
tax purposes by reason of Section 103(a) of the Code, except for any Bond for
any period that such Bond is owned by a person who is a "substantial user" of
the Project or a "related person" within the meaning of Section 147(a) of the
Code, and that substantially all of the proceeds of the Bonds will be used to
provide facilities for the furnishing of water within the meaning of
Section 142(a)(4) of the Code and any Regulations promulgated with respect
thereto. To that end, the Company and the Issuer (to the extent reasonably
within the control of the Issuer) covenant with each other to refrain from any
action which would adversely affect, or to take such action to assure, the
treatment of the Bonds as obligations described in Section 103(a) of the Code,
the interest on which is not includable in the gross income of the holders
thereof (other than the income of a "substantial user" of the Project or a
"related person" within the meaning of Section 147(a) of the Code) for purposes
of federal income taxation. None of the covenants and agreements herein
contained shall require either the Company or the Issuer to enter an appearance
or intervene in any administrative, legislative or judicial proceeding in
connection with any changes in applicable laws, rules or regulations or in
connection with any decisions of any court or administrative agency or other
governmental body affecting the taxation of interest on the Bonds.


SECTION 6.11.   Bonds Purchased in Lieu of Redemption. 
 
Pursuant to Section 5.5 of the Indenture, the Company is given the right to
purchase Bonds in lieu of redemption, provided that Bonds so purchased shall be
retired and not remarketed.


SECTION 6.12.   Nondiscrimination - Sexual Harassment.
 
The Company hereby accepts and agrees to be bound by the Nondiscrimination -
Sexual Harassment clause set forth in Exhibit B attached hereto.


ARTICLE VII  

 
Particular Agreements
 
SECTION 7.1.   Indemnified Party's Release and Indemnification Provisions. 
 
The Company agrees, whether or not the transactions contemplated by this Loan
Agreement and the Indenture shall be consummated:


(a)  to pay, and save the Indemnified Parties harmless against liability for the
payment of, all reasonable out-of-pocket expenses arising in connection with
said contemplated transactions, including the reasonable fees and expenses of
counsel to the Indemnified Parties; and
 
(b)  to defend, protect, indemnify and save the Indemnified Parties harmless
from and against all liability, losses, damages, costs, reasonable expenses
(including reasonable counsel fees), taxes, causes of action, suits, claims,
demands and judgments of any nature or form, by or on behalf of any Person
arising in any manner from the transactions of which this Loan Agreement or the
Indenture is a part or arising in any manner in connection with the Project or
the financing or refinancing of the Project, and, without limiting the
generality of the foregoing, arising from (i) the issuance, offering, sale, or
delivery of the Bonds, the Indenture, the Underwriting Agreement and this Loan
Agreement and the obligations imposed on the Issuer hereby and thereby and the
Trustee's performance of its obligations under the Indenture; or the design,
construction, installation, operation, use, occupancy, maintenance, or ownership
of the Project; (ii) any written statements or representations made or given by
the Company or any of its officers or employees to the Indemnified Parties or
any underwriters or purchasers of any of the Bonds, with respect to the Issuer,
the Company, the Project, the Bonds or the Underwriting Agreement, including,
but not limited to, statements or representations of facts, financial
information, or corporate affairs; (iii) damage to property or any injury to or
death of any person that may be occasioned by any cause whatsoever pertaining to
the Project; (iv) any breach or default on the part of the Company in the
performance of any of its obligations under this Loan Agreement; (v) any
violation of contract, agreement or restriction by the Company relating to the
Project; or (vi) any violation of law, ordinance or regulation by or permitted
by the Company affecting the Project or any part thereof or the ownership or
occupancy or use thereof.
 
In the event that any action or proceeding is brought against any Indemnified
Party by reason of any such claim, such action or proceeding shall be defended
against by counsel to the Company, unless the Indemnified Party shall determine,
upon advice of counsel to the Indemnified Party, that the Indemnified Party's
interests conflict with the interests of Company, in which event the Indemnified
Party may select its own counsel. In the event such defense is by counsel to the
Indemnified Party on behalf of the Indemnified Party, the Company shall
indemnify the Indemnified Party for reasonable costs of counsel to the
Indemnified Party allocated to such defense and charged to the Indemnified
Party. The Company, upon notice from the Indemnified Party, shall resist and
defend such an action or proceeding on behalf of the Indemnified Party. The
Indemnified Party shall provide the Company prompt written notice of any claim
or suit with respect to which it has a right of indemnity hereunder, but the
failure to provide such notice shall not limit or impair the rights of any
Indemnified Party hereunder except to the extent that such failure causes actual
damage or loss to the Company. The Indemnified Party shall, at the Company's
expense, provide all reasonable assistance requested by the Company in its
defense and/or settlement of any such claim or suit. Neither party shall settle
or pay any such claim or suit without the prior written consent of the other
party, which shall not be unreasonably withheld.


The provisions of this Section shall not apply to any claim or liability to the
extent resulting from the Indemnified Party's acts of gross negligence, bad
faith, fraud or deceit or for any claim or liability which the Company was not
given the opportunity to contest (except as set forth in the preceding
paragraph), due to the gross negligence of the Indemnified Party.


The Company also agrees to pay the expenses (including reasonable attorneys'
fees) of any Indemnified Party in enforcing this Section 7.1. The provisions of
this Section shall survive the payment of the Bonds, the termination of this
Loan Agreement, the termination of the Indenture, and, as to the Trustee, the
removal or resignation of the Trustee.


SECTION 7.2.   Maintenance of Corporate Existence. 
 
The Company agrees that during the term of this Loan Agreement it will maintain
its corporate existence, will not dissolve or otherwise dispose of all or
substantially all of its assets and will not consolidate with or merge into
another corporation; provided, however, that the Company may, without violating
the agreement contained in this Section, consolidate with or merge into another
corporation, or sell or otherwise transfer to another corporation all or
substantially all of its assets as an entirety and thereafter dissolve, if
(a) the Issuer consents in writing, (b) the surviving, resulting or transferee
corporation, as the case may be, assumes in a writing delivered to the Trustee
all of the obligations of the Company herein and under the Tax Documents, is
duly qualified to do business in the Commonwealth, (c) at the time of such
consolidation or merger and after giving effect thereto, no Default or Event of
Default shall have occurred and be continuing, (d) after giving effect to such
consolidation or merger the surviving corporation would be permitted to incur at
least $1.00 of additional Funded Debt under the provisions of Section 7.9
hereof, and (e) the provisions of Section 7.6 are satisfied.


SECTION 7.3.   Financial Information. 
 
The Company will keep proper books of record and account in which full and
correct entries will be made of all dealings or transactions of or in relation
to the business and affairs of the Company, in accordance with generally
accepted accounting principles consistently maintained (except for changes
disclosed in the financial statements furnished pursuant to this Section 7.3 and
concurred in by the independent public accountants referred to herein), and will
furnish to the Trustee and upon request, to the Issuer:


(a)  Quarterly Statements. As soon as available and in any event within 45 days
after the end of each quarterly fiscal period (except the last) of each fiscal
year, duplicate copies of:
 
(1)  a consolidated balance sheet of the Company as of the close of such quarter
setting forth in comparative form the consolidated figures for the corresponding
period of the preceding fiscal year,
 
(2)  consolidated statements of income and shareholders' investment of the
Company for such quarterly period, setting forth in comparative form the
consolidated figures for the corresponding period of the preceding fiscal year,
and
 
(3)  consolidated statements of cash flows of the Company for the portion of the
fiscal year ending with such quarter, setting forth in comparative form the
consolidated figures for the corresponding period of the preceding fiscal year,
 
all in reasonable detail and certified as complete and correct, by an authorized
financial officer of the Company;


(b)  Annual Statements. As soon as available and in any event within 120 days
after the close of each fiscal year of the Company, duplicate copies of:
 
(1)  a consolidated balance sheet of the Company as of the close of such fiscal
year,
 
(2)  consolidated statements of income and shareholders' investment and cash
flows of the Company for such fiscal year,
 
in each case setting forth in comparative form the consolidated figures for the
preceding fiscal year, all in reasonable detail and accompanied by an opinion
thereon of a firm of independent public accountants of recognized national
standing selected by the Company to the effect that the consolidated financial
statements have been prepared in accordance with generally accepted accounting
principles consistently applied (except for changes in application in which such
accountants concur) and present fairly, in all material respects, the financial
condition of the Company and that the examination of such accountants in
connection with such financial statements has been made in accordance with
generally accepted auditing standards and accordingly, includes such tests of
the accounting records and such other auditing procedures as were considered
necessary in the circumstances;


(c)  Audit Reports. Promptly upon receipt thereof, one copy of each interim or
special audit made by independent accountants of the books of the Company;
 
(d)  SEC and Other Reports. Promptly upon their becoming available, one copy of
each financial statement, report, notice or proxy statement sent by the Company
to stockholders generally and of each regular or periodic report, and any
registration statement or prospectus filed by the Company with any securities
exchange or the Securities and Exchange Commission or any successor agency, and
copies of any orders in any proceedings substantially affecting the financial
condition of the Company to which the Company is a party, issued by any
governmental agency, Federal or state, having jurisdiction over the Company;
 
(e)  Officers' Certificates. Within the periods provided in paragraphs (a) and
(b) above, a certificate of an authorized financial officer of the Company
stating that he has reviewed the provisions of this Agreement and setting forth:
(1) the information and computations (in sufficient detail) required in order to
establish whether the Company was in compliance with the requirements of
Sections 7.9 through 7.12, inclusive, at the end of the period covered by the
financial statements then being furnished, and (2) whether there existed as of
the date of such financial statements and whether, to the best of his knowledge,
there exists on the date of the certificate or existed at any time during the
period covered by such financial statements any Default or Event of Default and,
if any such condition or event exists on the date of the certificate, specifying
the nature and period of existence thereof and the action the Company is taking
and proposes to take with respect thereto.
 
To the extent not furnished pursuant to the foregoing provisions of this
Section 7.3, the Company agrees to furnish to the Issuer and Trustee, copies of
the annual financial statements and other information filed with Nationally
Recognized Municipal Securities Information Repositories pursuant to the
Company's continuing disclosure undertaking referred to in the Underwriting
Agreement. Such statements and other information shall be filed with the
Authority and the Trustee within ten (10) days of the filings made pursuant to
such continuing disclosure undertaking.


SECTION 7.4.   Agreement of Issuer Not to Assign or Pledge. 
 
Except for the assignment and pledge described in the Indenture, the Issuer
agrees that it will not attempt to further assign, pledge, transfer or convey
its interest in or create any assignment, pledge, lien, charge or encumbrance of
any form or nature with respect to the rights and interests herein described.


SECTION 7.5.   Reference to Bonds Ineffective after Bonds Paid. 
 
Upon payment of all Debt Service due relating to the Bonds, and payment of all
fees and charges of the Issuer and the Trustee, all as provided in Article X of
the Indenture, all references herein to the Bonds and the Trustee shall be
ineffective and neither the Issuer, the Trustee nor the holders of any of the
Bonds shall thereafter have any rights hereunder and the Company shall have no
further obligation hereunder, saving and excepting those that shall have
theretofore vested and remain unsatisfied and any right of the Issuer or the
Trustee to indemnification under Section 7.1 and payment of fees under
Section 8.3, which rights shall survive the payment of all Debt Service due
relating to the Bonds and the termination of this Loan Agreement and the
Indenture.


SECTION 7.6.   Assignment, Sale or Lease of Project. 
 
(a)  The Company shall not assign this Loan Agreement or any interest of the
Company herein, either in whole or in part, without the prior written consent of
the Trustee, which consent shall be given if the following conditions are
fulfilled;
 
(i)  The assignee assumes in writing all of the obligations of the Company
hereunder;
 
(ii)  The assignee provides the Trustee with an opinion of counsel satisfactory
to the Trustee to the effect that neither the validity nor the enforceability of
this Loan Agreement shall be adversely affected by such assignment;
 
(iii)  The Project shall continue in the opinion of Bond Counsel to be a
“project” as such term is defined in the Act after such assignment;
 
(iv)  Such assignment shall not, in the opinion of Bond Counsel, have an adverse
effect on the exclusion from gross income for federal income tax purposes of
interest on the Bonds; and
 
(v)  Consent by the Issuer, which consent shall not be unreasonably withheld.
 
(b)  The Company may, subject to the provisions of Section 6.10, lease the
Project, in whole or in part, to one or more other Persons, provided that:
 
(i)  No such lease shall relieve the Company from its obligations under this
Loan Agreement;
 
(ii)  In connection with any such lease the Company shall retain such rights of
interests as will permit it to comply with its obligations under this Loan
Agreement;
 
(iii)  No such lease shall impair materially the accomplishment of the purposes
of the Act to be accomplished by operation of the Project as herein provided;
 
(iv)  Any such lease shall require the lessee to operate the Project as a
“project” under the Act as long as the Bonds are outstanding;
 
(v)  In the case of a lease to a new lessee or an assignment of an existing
lease to a new lessee of substantially all of the Project, such new lessee shall
have been approved by the Issuer (such approval not to be unreasonably
withheld); and
 
(vi)  The lessees under any such leases, shall be subject to the applicable
terms and conditions of Section 6.10.
 
(c)  The Company shall not sell, assign or otherwise dispose of (whether in one
transaction or in a series of transactions) its interest in the Project or any
material portion thereof, other than is permitted by Section 7.6(a) and other
than leases permitted under Section 7.6(b) or undertake or permit the demolition
or removal of the Project or any material portion thereof without the prior
written consent of the Issuer; provided that the Company shall be permitted to
sell, transfer, assign or otherwise dispose of or remove any portion of the
Project which is retired or replaced in the ordinary course of business.
 
SECTION 7.7.   Amendment of Loan Agreement or Indenture. 
 
No amendment, change, addition to, or waiver of any of the provisions of this
Loan Agreement or the Indenture shall be made except pursuant to Article IX and
Article XI of the Indenture.


SECTION 7.8.   Waiver of Vendor’s Lien. 
 
Notwithstanding anything in this Loan Agreement to the contrary, it is the
intention of the parties hereto that no vendor’s lien and/or privilege,
mortgage, resolutory condition, right of rescission or stipulation for the
benefit of a third party shall be created by execution of this Loan Agreement,
and if any such lien, privilege, condition, or benefit should be deemed to have
been created by execution of this Loan Agreement, they are expressly released,
renounced, waived and abandoned by the parties hereto.


SECTION 7.9.   Limitations on Indebtedness.
 
(a)  The Company will not have outstanding, or in any manner be liable in
respect of, any Indebtedness, except the following:
 
(1)  current operating liabilities and current or other obligations (other than
for borrowed money) incurred in the ordinary course of business;
 
(2)  Seasonal Indebtedness, provided that such Seasonal Indebtedness has not
existed for a period of at least 30 consecutive days in the twelve preceding
months; and
 
(3)  Funded Debt (including the Bonds) in an amount not in excess of 60% of the
Plant Account on the books of the Company at any one time outstanding.
 
(b)  The renewal, extension or refunding of any Funded Debt issued or incurred
in accordance with the limitations of this Section 7.9 shall constitute the
issuance of additional Funded Debt, which is, in turn, subject to the
limitations of the applicable provisions of this Section 7.9, but any
Indebtedness paid or defeased from the proceeds of additional Funded Debt may be
excluded from outstanding Indebtedness for purposes of this Section 7.9.
 
(c)  Subject to compliance with this Section 7.9, nothing contained in this
Agreement shall prohibit the Company from having the Issuer issue in the future
additional series of bonds or incurring other types of Funded Debt.
 
SECTION 7.10.   Limitation on Liens. 
 
(a)  The Company will not create or incur, or suffer to be incurred or to exist,
any mortgage, pledge, security interest, encumbrance, lien or charge of any kind
on its Property or assets, whether now owned or hereafter acquired, or upon any
income or profits therefrom, or transfer any Property for the purpose of
subjecting the same to the payment of obligations in priority to the payment of
its or their general creditors, or acquire or agree to acquire any Property or
assets upon conditional sales agreements or other title retention devices,
except Excepted Encumbrances; provided, however, that this requirement shall not
be applicable to, nor prevent:
 
(1)  the pledging by the Company of its assets as security for the payment of
any tax, assessment or other similar charge demanded of the Company by any
governmental authority or public body as long as the Company in good faith
contests its liability to pay the same, or as security to be deposited with any
governmental authority or public body for any purpose at any time required by
law or, governmental regulation as a condition to the transaction of any
business or the exercise of any privilege, license or right; or
 
(2)  the pledging by the Company of any assets for the purpose of securing a
stay or discharge or for any other purpose in the course of any legal proceeding
in which the Company is a party; or
 
(3)  making good faith deposits in connection with tenders, contracts or leases
to which the Company is a party; or
 
(4)  the pledging by the Company of its revenues to the Pennsylvania
Infrastructure Investment Authority pursuant to that certain Loan Agreement
dated as of August 24, 1999 in order to secure a loan in the original aggregate
principal amount of $800,000 made by such Authority to the Company, such loan
having an outstanding principal balance of approximately $554,754 as of June 30,
2006.
 
(b)  In the event any Property or assets of the Company are subject to a lien or
charge not otherwise permitted by Section 7.10(a) above, the Company will make
effective provision whereby the Bonds shall (so long as any other Indebtedness
shall be so secured) be secured (along with any other Indebtedness similarly
entitled to be equally and ratably secured) by a direct lien (on all the
Property, other than Excepted Property, owned by the Company just prior to the
time such other lien shall have become a lien on any of the Property of the
Company) prior to the lien or liens securing any and all such other
Indebtedness. Compliance with the provisions of this paragraph shall not be
deemed to constitute a waiver of, or consent to, any violation of Section
7.10(a).
 
(c)  The Company covenants that, so long as any Bonds shall be outstanding under
the Indenture, if, upon any consolidation or merger of the Company with or into
any other corporation, or upon any sale or conveyance of all or substantially
all of the Property of the Company as an entirety, or upon any acquisition by
the Company of the Property of another corporation substantially as an entirety
or upon any merger of any other corporation into the Company, any of the
Property (other than Excepted Property) owned by the Company just prior thereto,
would thereupon become subject to any lien (other than Excepted Encumbrances),
the Company, prior to such consolidation, merger, sale, conveyance or
acquisition, will take appropriate action whereby the Bonds shall (so long as
such Property shall be subject to such lien) be secured (along with any other
Indebtedness similarly entitled to be equally and ratably secured) by a direct
lien on such portion of the Property of the Company prior to all other liens,
other than Excepted Encumbrances and other than any liens existing thereon just
prior to such consolidation, merger, sale, conveyance or acquisition.
 
(d)  Any mortgage created pursuant to the requirements of paragraphs (b) or (c)
above shall contain reasonable and customary provisions for the enforcement of
the lien thereby created and for the release of, or substitution for, the
Property so mortgaged. Such direct lien shall be evidenced by an appropriate
instrument or instruments executed and delivered to the Trustee.
 
SECTION 7.11.   Dividends, Stock Purchases. 
 
The Company will not, except as hereinafter provided:


(a)  Declare or pay any dividends, either in cash or Property, on any shares of
its capital stock of any class (except dividends or other distributions payable
solely in shares of capital stock of the Company, including the portion of
dividends reinvested in shares of the Company’s common capital stock under the
Company’s Optional Dividend Reinvestment Plan); or
 
(b)  Directly or indirectly, purchase, redeem or retire any shares of its
capital stock of any class or any warrants, rights or options to purchase or
acquire any shares of its capital stock (other than in exchange for or out of
the net proceeds to the Company from the substantially concurrent issue or sale
of other shares of capital stock of the Company or warrants, rights or options
to purchase or acquire any shares of its capital stock); or
 
(c)  Make any other payment or distribution, either directly or indirectly, in
respect of its capital stock; or
 
(d)  Make any payment, distribution, conveyance or transfer of any Property to
any subsidiary or affiliate;
 
(such declarations or payments of dividends, purchases, redemptions or
retirements of capital stock and warrants, rights or options, and all such other
distributions, conveyances and transfers being herein collectively called
“Restricted Payments”), if after giving effect thereto the aggregate amount of
Restricted Payments made during the period from and after December 31, 1982 to
and including the date of the making of the Restricted Payment in question,
would exceed the sum of (1) $1,500,000 plus (2) earned surplus of the Company,
on a non-consolidated basis, accumulated after December 31, 1982, determined
without any deduction on account of such Restricted Payments, provided, however,
that notwithstanding the foregoing, in no event shall the Company make any
distribution, conveyance or transfer to any subsidiary or affiliate of any
Property constituting the Plant Account.


The Company will not declare any dividend which constitutes a Restricted Payment
payable more than 60 days after the date of declaration thereof.


For the purposes of this Section 7.11, the amount of any Restricted Payment
declared, paid or distributed in Property of the Company shall be deemed to be
the greater of the book value or fair market value (as determined in good faith
by the Board of Directors of the Company) of such Property at the time of the
making of the Restricted Payment in question.


SECTION 7.12.   Termination of Pension Plans.
 
The Company will not permit any employee benefit plan maintained by it to be
terminated in a manner which could result in the imposition of a lien on any
Property of the Company pursuant to Section 4068 of the Employee Retirement
Income Security Act of 1974, as amended.


ARTICLE VIII  
 
Events Of Default And Remedies
 
SECTION 8.1.   Defaults and Remedies. 
 
(a)  The Company is advised and recognizes that the Issuer will assign all of
its right, title, and interest in and to all of the Installment Loan Payments
required to be made pursuant to this Loan Agreement, and the right to receive
and collect same, to the Trustee under the Indenture. All rights of the Issuer
(other than Unassigned Issuer’s Rights) against the Company arising under this
Loan Agreement or the Indenture may be enforced by the Trustee, or the
Registered Owners of the Bonds, to the extent provided in the Indenture, without
making the Issuer a party.
 
(b)  The following shall constitute an “Event of Default” hereunder:
 
(i)  Payment of any Installment Loan Payment is not made when due and payable
and such failure shall continue for one Business Day; or
 
(ii)  Payment of any amount due under this Loan Agreement other than Installment
Loan Payments is not made when due and payable and such failure shall continue
for fifteen (15) Business Days after the Trustee shall have given written notice
to the Company specifying such default; or
 
(iii)  Failure to pay the principal of or interest on any Indebtedness of the
Company for borrowed money, as and when the same shall become due and payable by
the lapse of time, by declaration, by call for redemption or otherwise, and such
default shall continue beyond the period of grace, if any, allowed with respect
thereto; or
 
(iv)  Default or the happening of any event shall occur under any indenture,
agreement, or other instrument under which any Indebtedness of the Company for
borrowed money may be issued and such default or event shall continue for a
period of time sufficient to permit the acceleration of the maturity of any
Indebtedness of the Company outstanding thereunder; or
 
(v)  Default shall occur in the observance or performance of any covenant or
agreement contained in Sections 7.9 through 7.12 hereof;
 
(vi)  Subject to Section 7.1(c) of the Indenture relating to force majeure,
failure by the Company to observe or perform any other covenant, condition or
agreement on its part to be observed or performed under the Indenture or the
Loan Agreement, other than as referred to in subsections (i) through (v)
inclusive above, for a period of 60 days after written notice, specifying such
failure and requesting that it be remedied, is given to the Company by the
Issuer or the Trustee; provided, however, that if the failure stated in the
notice is such that is can be remedied but not within such 60-day period, it
shall not constitute an Event of Default if the default, in the judgment of the
Trustee in reliance upon advice of counsel, is correctable without material
adverse effect on the Bondholders and if corrective action is instituted by the
Company, within such period and is diligently pursued until the default is
remedied; or
 
(vii)  Final judgment or judgments for the payment of money aggregating in
excess of $250,000 is or are outstanding against the Company or against any
Property or assets of the Company and any one of such judgments has remained
unpaid, unvacated, unbonded or unstayed by appeal or otherwise for a period of
60 days from the date of its entry; or
 
(viii)  The occurrence of an Event of Default under the Indenture.
 
(c)  Upon the occurrence of an Event of Default, the Trustee (or in the case of
an Event of Default arising out of Unassigned Issuer’s Rights, the Issuer) shall
have the power to proceed with any right or remedy granted by the Constitution
and laws of the Commonwealth, as it may deem best, including without limitation
any suit, action or special proceeding in equity or at law, including mandamus
proceedings, for the specific performance of any agreement, obligation or
covenant contained herein or for the enforcement of any proper legal or
equitable remedy as the Trustee shall deem most effectual to protect the rights
of the Registered Owners, including without limitation, acceleration of all
amounts payable hereunder; provided, however, any such proceedings shall be
subject to the provisions of Section 7.1(c) of the Indenture relating to force
majeure. Upon the occurrence of an Event of Default under Section 7.1(a)(ii) of
the Indenture and upon the occurrence of any other Event of Default under the
Indenture pursuant to the terms of which the Trustee shall have declared the
Bonds immediately due and payable, then all payments required to be made by the
Company under Section 6.4(b) (other than interest not yet accrued) shall become
immediately due and payable.
 
(d)  Any amounts collected for non-payment of amounts described in Section 6.4
hereof pursuant to actions taken under this Section shall be paid into the Debt
Service Fund and applied in accordance with the provisions of the Indenture.
 
SECTION 8.2.   Annulment of Acceleration. 
 
If, in compliance with the requirements of Section 7.2 of the Indenture, the
Trustee shall annul an acceleration declared due to any Event of Default under
the Indenture, such annulment shall be deemed to also rescind any acceleration
of all payments required under Section 6.4. In case of any such annulment, or in
case any proceeding taken by the Trustee on account of any such Event of Default
shall have been discontinued or abandoned or determined adversely, then and in
every such case the Issuer, the Company, the Trustee and the Registered Owners
shall be restored to their former positions and rights hereunder, but no such
annulment shall extend to any subsequent or other Event of Default or impair any
right consequent thereon.


SECTION 8.3.   Agreement to Pay Attorneys’ Fees and Expenses. 
 
In the event the Company should default under any of the provisions of this Loan
Agreement and the Issuer or the Trustee should employ attorneys or incur other
expenses for the collection of payments required hereunder or the enforcement of
performance or observance of any obligation or agreement on the part of the
Company herein contained, the Company agrees that it will upon demand therefore
pay to the Issuer or the Trustee the reasonable fees and expenses of such
attorneys and such other expenses so incurred by the Issuer or the Trustee.


SECTION 8.4.   General Enforcement Provisions. 
 
(a)  The terms of this Loan Agreement may be enforced as to one or more breaches
either separately or cumulatively.
 
(b)  No remedy conferred upon or reserved to the Issuer, the Trustee, or the
Registered Owners of the Bonds in this Loan Agreement is intended to be
exclusive of any other available remedy or remedies, but each and every such
remedy shall be cumulative and shall be in addition to every other remedy now or
hereafter existing at law or in equity or by statute. No delay or omission to
exercise any right or power accruing upon any default, omission, or failure of
performance hereunder shall impair any such right or power or shall be construed
to be a waiver thereof, but any such right and power may be exercised from time
to time and as often as may be deemed expedient. In the event any provision
contained in this Loan Agreement should be breached by the Company and
thereafter duly waived, such waiver shall be limited to the particular breach so
waived and shall not be deemed to waive any other breach of this Loan Agreement.
No waiver by any party of any breach by any other party of any of the provisions
of this Loan Agreement shall be construed as a waiver of any subsequent breach,
whether of the same or of a different provision of this Loan Agreement.
 
SECTION 8.5.   Notice of Default.
 
The Company shall notify the Trustee and the Issuer in writing immediately if it
becomes aware of the occurrence of any Event of Default hereunder or of any
fact, condition or event which, with the giving of notice or passage of time or
both, would become an Event of Default.


SECTION 8.6.   Unassigned Issuer’s Rights. 
 
Notwithstanding any other provision hereof, upon the occurrence of an Event of
Default arising out of Unassigned Issuer’s Rights, the Issuer reserves the right
to exercise or refrain from exercising remedies under the Loan Agreement with
respect to such Event of Default and such Event of Default may not be waived or
annulled without the prior written consent of the Issuer.


ARTICLE IX  
 
Miscellaneous
 
SECTION 9.1.   Term of Loan Agreement. 
 
Subject to all provisions hereof which expressly state that the same shall
survive termination hereof, this Loan Agreement shall terminate when payment of
all Debt Service relating to the Bonds shall have been made and all fees,
indemnities, expenses and charges of the Issuer and the Trustee have been fully
paid or provision satisfactory to such parties made for such payment.


SECTION 9.2.   Notices. 
 
All notices, approvals, consents, requests and other communications hereunder
shall be in writing and shall be deemed to have been given when delivered by
hand or overnight courier service or mailed by first class registered or
certified mail, return receipt requested, postage prepaid, or sent by telecopy
and addressed as follows:


(a)  to the Company, to:
 
The York Water Company
130 East Market Street
York, PA 17401
Attention: President
Telecopy No. (717) 852-0058


(b)  to the Issuer, to:
 
York County Industrial Development Authority
144 Roosevelt Avenue
York, PA 17404
Attention: Secretary
Telecopy No. (717) 843-8837


(c)  to the Trustee, to:
 
Manufacturers and Traders Trust Company
213 Market Street
Harrisburg, PA 17101
Attn: Corporate Trust Department
Telecopy No. (717) 231-2615


(d)  to the Bond Insurer, to:
 
Financial Guaranty Insurance Company
125 Park Avenue
New York, NY 10017
Attention: Risk Management


A duplicate copy of each notice, approval, consent, request or other
communication given hereunder by the Issuer, the Company or the Trustee to any
one of the others shall also be given to all of the others at the address
furnished from time to time. The Issuer, the Company and the Trustee may, by
notice given hereunder, designate any further or different addresses to which
subsequent notices, approvals, consents, requests or other communications shall
be sent or persons to whose attention the same shall be directed.


SECTION 9.3.   Benefit of Parties. 
 
This Loan Agreement is made for the exclusive benefit of the Issuer, the
Trustee, the Registered Owners, the Beneficial Owners, the Company, the Bond
Insurer and their respective successors and assigns herein permitted, and not
for any other third party or parties other than the Bond Insurer, as described
below; and nothing in this Loan Agreement, expressed or implied, is intended to
confer upon any party or parties other than the Issuer, the Trustee, the
Registered Owners, the Beneficial Owners, the Company, the Bond Insurer and
their respective successors and assigns herein permitted, any rights or remedies
under or by reason of this Loan Agreement. The Bond Insurer is hereby explicitly
recognized as a third-party beneficiary hereunder with the power to enforce any
right, remedy or claim conferred, given or granted hereunder.


SECTION 9.4.   Severability. 
 
If any provision hereof shall be held invalid or unenforceable by any court of
competent jurisdiction, such holding shall not invalidate or render
unenforceable any other provision hereof.


SECTION 9.5.   Counterparts. 
 
This Loan Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original, but all of which together shall constitute
one and the same instrument.


SECTION 9.6.   Captions. 
 
The captions and headings herein are for convenience only and in no way define,
limit or describe the scope or intent of any provisions hereof.


SECTION 9.7.   Law Governing Construction of Loan Agreement. 
 
This Loan Agreement shall be governed by, and construed in accordance with, the
laws of the Commonwealth.


SECTION 9.8.   Payments on Non-Business Days. 
 
If any payment required hereunder is due on a date that is not a Business Day,
payment shall be made on the next succeeding Business Day with the same force
and effect as if made on the date fixed for such payment, and no interest shall
accrue on such amount for the period after such date.


SECTION 9.9.   Payments to be Sufficient to Meet DTC Requirements. 
 
The Company hereby acknowledges that the Bonds are intended to be issued in
book-entry form through DTC and that DTC has certain timing requirements and
notice requirements. The Company hereby agrees to make payments and give notices
in a manner sufficient to comply from time to time with the DTC requirements,
for so long as the Bonds are in book-entry form at DTC.


SECTION 9.10.   Reserved. 
 
SECTION 9.11.   Limitation of Liability; No Personal Liability.
 
(a)  In the exercise of the powers of the Issuer or the Trustee hereunder or
under the Indenture, including without limitation the application of moneys and
the investment of funds, neither the Issuer or the Trustee nor their members,
directors, officers, employees, attorneys or agents shall be accountable to the
Company for any action taken or omitted by any of them in good faith and without
gross negligence and with the belief that it is authorized or within the
discretion or rights or powers conferred. The Issuer and the Trustee and their
members, directors, officers, employees, attorneys and agents shall be protected
in acting upon any paper or document believed to be genuine, and any of them may
conclusively rely upon the advice of counsel and may (but need not) require
further evidence of any fact or matter before taking any action. In the event of
any default by the Issuer hereunder, the liability of the Issuer to the Company
shall be enforceable only out of the Issuer’s interest under this Loan Agreement
and there shall be no other recourse for damages by the Company against the
Issuer, its members, directors, officers, employees, attorneys and agents, or
any of the property now or hereafter owned by it or them. All covenants,
obligations and agreements of the Issuer contained in this Loan Agreement or the
Indenture shall be effective to the extent authorized and permitted by
applicable law. No such covenant, obligation or agreement shall be deemed to be
a covenant, obligation or agreement of any present or future member, director,
officer, employee, attorney or agent of the Issuer, and no official executing
the Bonds shall be liable personally on the Bonds or be subject to any personal
liability or accountability by reason of the issuance thereof or by reason of
the covenants, obligations or agreements of the Issuer contained in this Loan
Agreement or the Indenture.
 
(b)  No claim shall be made by the Company or any of the Company’s affiliates
against the Issuer or the Trustee or any of their affiliates, directors,
employees, attorneys or agents for any special, indirect, consequential or
punitive damages in respect of any breach or wrongful conduct (whether or not
the claim therefore is based on contract, tort or duty imposed by law), in
connection with, arising out of or in any way related to the transactions
contemplated by this Loan Agreement, the Indenture or the other financing
arrangements entered into in connection with the Project, or any act or omission
or event occurring in connection therewith; and the Company hereby waives,
releases and agrees not to sue upon any such claim for any such damages, whether
or not accrued and whether or not known or suspected to exist in its favor.
 

38
950615.7 10/25/06


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Issuer and the Company have caused this Loan Agreement
to be executed in their respective names by their authorized officers or
representatives and their respective seals to be affixed hereto and have caused
its execution hereof to be attested by its authorized officer, all as of the
date first above written.




 

       
YORK COUNTY INDUSTRIAL DEVELOPMENT AUTHORITY
 
Attest:  
   
 
By: /s/J. Kenetha Hansen
By:   /s/John W. Krout   J. Kenetha Hansen John W. Krout   Assistant Secretary
Chairman

 
 

 

        THE YORK WATER COMPANY  
 Attest:  
   
 
By: /s/Bonnie J. Rexroth
By:   /s/ Jeffrey S. Osman Bonnie J. Rexroth  Jeffrey S. Osman  Assistant
Secretary President and CEO

 
 

Date: October 27, 2006
 

38
950615.7 10/25/06


--------------------------------------------------------------------------------

